                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RICHARD SAUNDERS,
          Plaintiff,

       v.                                              CIVIL ACTION NO. 19-CV-4395


DEFENDANTS, et al.,
         Defendants.

                                              ORDER

        AND NOW, this 22nd day of October, 2019, upon consideration of Plaintiff Richard

Saunders's Motion to Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust Fund Account

Statement (ECF No. 4), and pro se Complaint (ECF No. 2), it is ORDERED that:

        1.     Leave to proceed informapauperis is GRANTED pursuant to 28 U.S.C. § 1915.

        2.     Richard Saunders, #19005283, shall pay the full filing fee of$350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

directs the Warden of George W. Hill Correctional Facility or other appropriate official to assess

an initial filing fee of 20% of the greater of (a) the average monthly deposits to Mr. Saunders' s

inmate account; or (b) the average monthly balance in Mr. Saunders's inmate account for the six-

month period immediately preceding the filing of this case. The Warden or other appropriate

official shall calculate, collect, and forward the initial payment assessed pursuant to this Order to

the Court with a reference to the docket number for this case. In each succeeding month when

the amount in Mr. Saunders's inmate trust fund account exceeds $10.00, the Warden or other

appropriate official shall forward payments to the Clerk of Court equaling 20% of the preceding

month's income credited to Mr. Saunders's inmate account until the fees are paid. Each payment

shall refer to the docket number for this case.
       3.      The Clerk of Court is directed to SEND a copy of this Order to the

Warden of George W. Hill Correctional Facility.

       4.      The Complaint is DEEMED filed.

       5.      Mr. Saunders's Complaint is DISMISSED as frivolous and for failure to state a

claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii) for the reasons stated in the Court's

Memorandum as follows:

                a) Mr. Saunders's First Amendment access to the courts claim is DISMISSED

                    WITHOUT PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for

                    failure to state a claim. Mr. Saunders is given thirty (30) days to file an

                    amended complaint with respect solely to this claim. Any amended

                    complaint shall identify all defendants in the caption of the amended

                    complaint in addition to identifying them in the body of the amended

                   complaint and shall state the basis for Mr. Saunders's claim against each

                   defendant. When drafting his amended complaint, Mr. Saunders should be

                   mindful of the Court's reasons for dismissing this claim as explained in the

                   Court's Memorandum. Upon the filing of an amended complaint, the Clerk

                   shall not make service until so ORDERED by the Court. If Mr. Saunders

                   fails to comply with this Order, his case may be dismissed for failure to

                   prosecute without further notice.
b) All other claims are DISMISSED WITH PREJUDICE pursuant to 28

   U.S.C. § 1915(e)(2)(B)(i) and (ii) as frivolous and for failure to state a claim.
